Ames, J.
The demandant counts upon his alleged seisin as of fee and in mortgage. The fact that he held two mortgages upon the same property cannot be made use of to weaken his title. He had a right to put in his whole title, and could not lawfully be confined to a part of it only. Upon the tenant’s motion for a conditional judgment, her rights would be amply protected against the risks and inconveniences suggested by her counsel in the argument. The two mortgages were therefore rightfully admitted in evidence.
As the evidence given at the trial is not fully reported in the bill of exceptions, we find no error in the rulings of the court as to any actual notice to the demandant, before his title accrued, of any adverse claim on the part of the tenant. Her suit in equity against James Galway, whatever effect it might have under the rule that Us pendens is constructive notice to all subsequent purchasers of the property in litigation, would have no such effect upon the rights of the demandant in his mortgage bearing date December 23,1868. It appears that that mortgage was recorded before the tenant’s bill in equity against James Galway was filed. The ruling requested upon this subject was therefore properly refused, and that which the court gave was .•correct. Exceptions overruled.